Citation Nr: 1638214	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for anxiety disorder and denied service connection for TBI and posttraumatic stress disorder (PTSD).  In October 2009, the Veteran filed a notice of disagreement with the denials of service connection for TBI and PTSD and with the rating assigned for anxiety.  The RO issued a statement of the case in January 2011.  The Veteran perfected his appeal with a January 2011 VA Form 9.

In a June 2012 statement, the Veteran, through his representative, withdrew his hearing request.

In a December 2012 statement, the Veteran withdrew his appeal with regard to the issues of an increased initial rating for anxiety disorder and service connection for PTSD.  As such, these issues are no longer before the Board.

In July 2015, the Board remanded this case for further development.


FINDING OF FACT

The Veteran does not have residuals of TBI that is etiologically related to a head injury during his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102,  3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

Pursuant to the July 2015 remand, VA obtained additional VA treatment records and sent the Veteran a July 2015 letter asking him to identify all testing and/or treatment at non-VA facilities related to treatment for head injuries/traumatic brain injuries (TBIs), to include hospitals or community providers and asked that he either complete and return a VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, for each so that VA could obtain these treatment records or submit the records himself.  The Veteran did not provide any additional records or a completed VA Forms 21-4142.  Then VA provided the Veteran with a September 2015 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus, VA has complied with the July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - TBI

The Veteran is seeking service connection for a traumatic brain injury (TBI).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has reported a traumatic brain injury incurred during an October 1972 motor vehicle accident while in service.  His service treatment records confirm this accident and show treatment for an associated neck injury.  Additionally, he has submitted a copy of a newspaper article describing the accident and naming the Veteran as a passenger.  In his June 2009 statement, the Veteran reported losing consciousness after the accident.  His service treatment records also show cervical spine complaints a few days earlier following a fall down stairs.  Although these records do not explicitly note an associated head injury, the Veteran is competent to provide lay evidence that both incidents included head injuries.  Additionally, the Veteran has provided lay evidence regarding an incident in-service wherein he was hit by a truck.  Thus, the in-service injury requirement is satisfied.

The Veteran has reported symptoms of numbness and tingling that he has associated with this in-service head injury.  See June 2000 VA treatment record.  Nevertheless, examination at that time was completely normal.  CT and MRI scan of the brain, with and without contrast, showed a somewhat smaller left temporal horn compared to the right, but no other evidence of any abnormality.  The subarachnoid space over the convexities was a little scant considering his age.  The Chief of Neurosurgery found see no specific abnormalities or masses and did not feel that the variation in the temporal horn of the lateral ventricle was of a great deal of significance.  He did not feel that any surgical treatment or further workup was needed at that point.  In March 2009, the Veteran screened positively for an in-service head injury.  He reported nine injuries to his head and of these the staff psychologist found that one likely rose to the threshold consistent with a TBI.  This was the October 1972 motor vehicle accident.  He reported symptoms of headaches following the event.  In a January 2013 VA mental disorders examination, the examiner attributed the Veteran's complaints of memory loss, lack of concentration, and impaired comprehension and judgement to TBI.  Thus, the record shows current symptoms of disability.

The remaining question is whether the Veteran's current symptoms are related to his active duty military service.  Again, the January 2013 VA mental disorders examiner attributed memory loss, lack of concentration, and impaired comprehension and judgement to TBI.  

By contrast, the September 2015 VA examiner found that it was less likely than not that the Veteran has cognitive or psychological residuals of traumatic brain injury.  The Veteran's performance on a cognitive screen was fair (22/30).  Further neuropsychological testing was not conducted due to the Veteran's chronic marijuana use, which was reportedly daily use.  This examiner noted that marijuana use was associated with confounding effects on cognitive performance and as such it would be impossible to determine if any deficit was attributable to marijuana use or to other neurological factors such as TBI.  Thus, there was no objective evidence of cognitive residuals of head injury.  VA records do not indicate any treatment of TBI or TBI-related complaints.  Neurological examination in 2000, including CT and MRI, were normal.  Likewise, no psychological/cognitive facets were assigned to TBI.  His psychological symptoms were attributed to his previously service connected psychiatric diagnoses, including PTSD.  There was no evidence of organic psychological symptoms over and above the symptoms already diagnosed and service connected as PTSD, depressive disorder, and polysubstance abuse.

While the examiners are in agreement that the Veteran has sustained multiple head injuries, including some in-service, they differ in their findings as to whether these injuries have resulted in current residuals.  Ultimately, the Board finds the September 2015 examination report to be more probative as it specifically considered all of the Veteran's reported head injuries and accounted for the Veteran's well-documented chronic substance abuse in specifically addressing whether the Veteran had residuals of an in-service TBI.  The earlier mental disorders examination also noted the Veteran's history of substance abuse but did not address whether any of the Veteran's reported symptoms were more appropriately attributed to this abuse given the known association between the Veteran's substance of choice, cannabis, and his cognitive symptoms.  Given the September 2015 examiner's assertion that marijuana is known to have potentially confounding effects on cognitive performance, the January 2013 examiner's failure to specifically address any such effects lessens that examinations probative value with regard to the issue of residuals of TBI.  Thus, the weight of the medical evidence is against the Veteran's claim.

The Veteran himself has contended that he has a residuals of TBI related to his active duty service.  There is no indication that he has expertise in medical matters.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the record shows multiple potentially overlapping psychological and neurological symptoms.  There is no indication that the Veteran has the requisite skill or knowledge to differentiate psychological symptoms attributed to his service connected PTSD, depressive disorder, and polysubstance abuse in partial remission, for which he is currently rated at 100 percent, from those attributable to his claimed TBI residuals.  Likewise, there is no indication that the Veteran has the requisite skill or knowledge to differentiate cognitive symptoms attributed to his substance abuse from those attributable to his claimed TBI residuals.  As a result, the Veteran is not competent to provide a lay nexus opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for residuals of TBI and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of TBI is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


